DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 19-20 in the reply filed on February 23, 2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation reciting “wherein the non-leafing ink pigments for channels within the metallic interlayer” is indefinite as it is not clear what is meant by this limitation with respect to the structure of the metallic interlayer. Figure 5A of the instant application illustrates orientation of leafing pigments, which show the pigments of the metallic interlayer being clustered at the surface of the layer ([0047-0048]). Figure 5B of the instant application illustrates orientation of non-leafing pigments which are shown be distributed throughout the metallic interlayer, and form “channels” shown by reference number 144 which attribute to increased light scattering (pg-pub [0047-0048]). 
Non-leafing inks, by their definition, inherently have distribution throughout the layer, thereby inherently having “channels”. This is supported at least by the SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, which contains a similar illustration as Figure 5A and 5B of the instant application when discussing leafing or non-leafing inks (references provided with this office action). The SP Morell Newletter discloses that the leafing pigments tend to rise to the surface forming a dense layer, whereas non-leafing pigments are wetted by the binder and dispersed throughout the film (see under heading “Leafing or Non-Leafing”, pg. 1). 
In light of the conventional meaning of the term “non-leafing pigment”, the general meaning of the phrase “non-leafing pigments” means that the pigments are 
Regarding claim 3, the phrases “a generally smooth surface”, “a generally rounded shape” and “generally homogenous in thickness” with respect to the claimed non-leafing ink pigments are indefinite. It is not clear how smooth or rough a surface could be and still be considered “a generally smooth surface”. It is not clear how rounded the particle shape is required to be in order to be considered to have a “generally rounded shape”, nor is it clear what variation in thickness is acceptable to be considered “generally homogenous”. 
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “the total thickness of the printable label sheet is between 6 to 10mil”, and the claim also recites “and, more preferably, around 8 mil” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “the surface resistance of the printable label sheet is between 1.00E+13 to 1.00E+10”, and the claim also recites “and, more preferably, between 1.00E+12 to 1.00E+11” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, the phrase “non-continuous ink pigments” in line 5 is indefinite as it is not clear what is mean by an ink pigment that is “non-continuous”. It is not clear what is meant by “non-continuous” with respect to the structure of the claimed ink pigments of the metallic interlayer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 10, 11, 12, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomula et al. (EP 1595801, cited on ISR).
Regarding claims 1 and 3, Nomula et al. teaches a label for a composite container, wherein the label is comprised of an inner layer of a paper (32; liner), an adhesive layer (36; adhesive on a first surface of liner), a metallic ink layer (34; metallic interlayer) and an outer film layer (34a; film layer) such as polyethylene, polypropylene, polyester, nylon and the like (Figure 3; [0031-0035]). The metallic ink layer (34; metallic interlayer) is preferably comprised of non-leafing ink particles, which tends to sink to the bottom of the ink film and are not susceptible to rubbing off ([0032]). Nomula et al. teaches that the metallic ink particles having a particle size of preferably 10-15 microns (i.e. generally homogenous thickness) ([0032]), and one of ordinary skill in the art would 
Regarding claim 2, Nomula et al. teaches all the limitations of claim 1 above, including the metallic ink layer (34; metallic interlayer) preferably including a non-leafing ink ([0032]). As stated in the 112, second paragraph above, it is not clear what is meant by “channels” and non-leafing inks are known in the art to inherently not form a cluster at the top of the surface of the metallic ink layer but rather space apart throughout the layer (see 112, second paragraph rejection above). As Nomula et al. teaches the metallic ink layer (34; metallic interlayer) preferably including a non-leafing ink ([0032]), it would inherently form channels, thus meeting the limitations of the claim, until further clarification is provided by the Applicant that proves otherwise. 
Regarding claim 4, Nomula et al. teaches all the limitations of claim 1 above, and further teaches that the metallic ink layer (34; metallic interlayer) is comprised of silver ink pigments ([0032]).
Regarding claim 10, 11, 12 and 13, Nomula et al. teaches all the limitations of claim 1 above, while it is acknowledged that all of the claimed physical properties recited by dependent claims 10, 11, 12 and 13 are not explicitly recited by the reference, however, the reference teaches all of the claimed features/materials/layers as stated in the rejection of independent claim 1 above, and therefore, the claimed physical properties, i.e. dissipate a static charge (claim 10), surface resistance (claim 11), stiffness (claim 12) and contact angle (claim 13), would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with 
Regarding claim 19, Nomula et al. teaches a label for a composite container, wherein the label is comprised of an inner layer of a paper (32; liner), an adhesive layer (36; adhesive on first surface of liner), a metallic ink layer (34; metallic interlayer) and an outer film layer (34a; film layer) such as polyethylene, polypropylene, polyester, nylon and the like (Figure 3; [0031-0035]). The metallic ink layer (34; metallic interlayer) is preferably comprised of non-leafing ink particles, which tends to sing to the bottom of the ink film and are not susceptible to rubbing off ([0032]). As stated in the 112, second paragraph rejections above, it is not clear what is mean by “non-continuous ink pigments” with respect to the claimed metallic interlayer. The metallic ink layer (34; metallic interlayer) taught by Nomula et al. is comprised of non-leafing ink particles, and is viewed as meeting the limitation until further clarification is provided by the Applicant. 
Regarding claim 20, Nomula et al. teaches all the limitations of claim 19 above, and further teaches that the metallic ink layer (32; metallic interlayer) can have a gold appearance comprised of a mixture of copper and zinc in various proportions, and therefore would have no aluminum, falling within the range of “less than 12% aluminum” recited by claim 20. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nomula et al. (EP 1595801).
Regarding claim 9, Nomula et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the thickness of the label is between 6 and 10 mil. It would have been obvious to one of ordinary skill in the art to modify the total thickness of the label to be any desired thickness, including the claimed range, based upon the desired end use of the label. 




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nomula et al. (EP 1595801) in view of Shih et al. (US 2003/0099827).
Regarding claim 5, Nomula et al. teaches all the limitations of claim 1 above, however, the reference does not expressly recite that the label comprises a printable top coat on the outer surface of the outer film layer (34a; film layer). 
Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. further teaches that the upper surface of the facestock layer (11; film layer) can comprise an ink primer or other ink adhesion promotor prior to the application of print layer (14), wherein the print layer comprises printed messages, pictorial design or data such as barcodes ([0133-0137]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label taught by Nomula et al. to include an ink primer on the outer surface of the outer film layer to enhance the adhesion of ink thereon. 
Regarding claim 6, Nomula et al. teaches all the limitations of claim 1 above, however, the reference does not expressly recite that the label comprises a primer layer is present between the metallic ink layer (34; metallic interlayer) and the outer film layer (34a; film layer). 
Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chemical primer taught by Shih et al. between the metallic ink layer (34; metallic interlayer) and the outer film layer (34a; film layer) to further enhance the adhesion of the two layers to one another. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nomula et al. (EP 1595801) in view of Nagahuchi (GB 22388755).
Regarding claims 7 and 8, Nomula et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that a grey color layer is between the adhesive layer (36; adhesive on first surface of liner) and the metallic ink layer (34; metallic interlayer).
Nagahuchi teaches a security paper comprising a silvery ink layer (30) printed in a pattern of grain or mesh on the front surface of a colored ink layer, such as brown, which provides easy to read information which cannot be copied by copiers or cameras due to the silvery ink (pg. 3 Ln. 13-pg. 4 Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the colored layer taught by Nagahuchi between the adhesive layer (36; adhesive on first surface of liner) and the metallic ink layer (34; metallic interlayer) in the label taught by Nomula et al. to provide a graphics/text that was easy to read but unable to be copied, thus increasing the security of the label. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize any color, including grey, based upon the desired visual effects of the resultant label. 


Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827) in view of Nomula et al. (EP 1595801).
Regarding claims 1, 3, 4, 5, 6 and 15, Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]). Shih et al. further teaches that the upper surface of the facestock layer (11; film layer) can comprise an ink primer or other 
While Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed and that the metal used can be any metal including gold, silver, copper, aluminum, etc. ([0130-0131]), the reference does not expressly teach that the metal layer (13; metallic interlayer) comprises non-leafing ink pigments. However, Nomula et al. teaches a label for a composite container, wherein the label is comprised of an inner layer of a paper (32; liner), an adhesive layer (36; adhesive on first surface of liner), a metallic ink layer (34; metallic interlayer) and an outer film layer (34a; film layer) such as polyethylene, polypropylene, polyester, nylon and the like (Figure 3; [0031-0035]). The metallic ink layer (34; metallic interlayer) is preferably comprised of non-leafing ink particles, which tends to sink to the bottom of the ink film and are not susceptible to rubbing off ([0032]). Nomula et al. teaches that the metallic ink particles having a particle size of preferably 10-15 microns (i.e. generally homogenous thickness and can be silver ink pigments ([0032]), and one of ordinary skill in the art would recognize that metallic ink particles taught by Nomula et al. would have a generally smooth surface and generally round shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Shih et al. to include the non-leafing metallic ink layer (34; metallic interlayer) to form layer insusceptible to rubbing off. 
Regarding claim 2, Shih et al. in view of Nomula et al. teach all the limitations of claim 1 above, and as stated above, Noumula et al. teaches the metallic ink layer (34; 
Regarding claim 9, Shih et al. in view of Nomula et al. teach all the limitations of claim 1 above, and Shih et al. teaches a preferred thickness for the facestock layer of 1-5mil ([0055]), that the hygroscopic layer can have thickness as desired ([0121]), the metal layer can have a thickness of 0.5-3 mil or a coating weight of 0.5-5gsm ([0131]), the print layer has a thickness of about 1-5 microns ([0134]) and teaches that the amount of adhesive applied to the hygroscopic layer is between 0.25-1.5g/ft2 ([0145]). 
While Shih et al. does not expressly teach that the total thickness of the label is between6-10 mil, such a modification would have been obvious to one of ordinary skill in the art based upon the disclosed thicknesses and coating weights of the various layers taught by Shih et al. It would have been obvious to modify the thicknesses or coating weights of the various layers of the label, such as the adhesive, hygroscopic layer, printed metal layer, printing layer, etc. based upon the desired properties of the resultant label. 
Regarding claims 10, 11, 12 and 13, Shih et al. in view of Nomula et al. teach all the limitations of claim 1 above, while it is acknowledged that all of the claimed physical properties recited by dependent claims 10, 11, 12 and 13 are not explicitly 
Regarding claim 14, the limitation “wherein the printable label sheet is laser printed” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Shih et al. in view of Nomula et al. disclose the claimed structure as recited by claim 1, and Shih et al. further teaches that the label comprise a print layer (14) on the upper surface of the facestock layer that is comprised of printed messages, graphics, pictures, data, serial numbers barcodes, trademarks etc. ([0133-0134]). 
Regarding claim 19, Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second 
While Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed and that the metal used can be any metal including gold, silver, copper, aluminum, etc. ([0130-0131]), the reference does not expressly teach that the metal layer (13; metallic interlayer) comprises non-continuous ink pigments. 
Nomula et al. teaches a label for a composite container, wherein the label is comprised of an inner layer of a paper (32; liner), an adhesive layer (36; adhesive on first surface of liner), a metallic ink layer (34; metallic interlayer) and an outer film layer (34a; film layer) such as polyethylene, polypropylene, polyester, nylon and the like (Figure 3; [0031-0035]). The metallic ink layer (34; metallic interlayer) is preferably comprised of non-leafing ink particles, which tends to sink to the bottom of the ink film and are not susceptible to rubbing off ([0032]). Nomula et al. teaches that the metallic ink particles having a particle size of preferably 10-15 microns (i.e. generally homogenous thickness and can be silver ink pigments or a gold appearance using a mixture of copper and zinc pigments ([0032]), and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Shih et al. to include the non-leafing metallic ink layer (34; metallic interlayer) taught by Nomula et al. to form a metallic ink layer that is not susceptible to rubbing off. 
Regarding claim 20, Shih et al. in view of Nomula et al. teach all the limitations of claim 19 above, should a gold appearance be desired, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the metallic ink (34; metallic interlayer) having a gold appearance that is comprised of copper and zinc pigments mixed together taught by Nomula et al. as the printed metal layer (14; metallic interlayer) taught by Shih et al., which would meet the limitation of “less than 12% aluminum” required by claim 20. 



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827) in view of Nomula et al. (EP 1595801) and further in view of Nagahuchi (GB 22388755).
Regarding claims 7 and 8, Shih et al. in view of Nomula et al. teaches all the limitations of claim 1 above, however the references do not expressly teach that a grey color layer is between the metal layer (13; metallic interlayer) and the hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface).
Nagahuchi teaches a security paper comprising a silvery ink layer (30) printed in a pattern of grain or mesh on the front surface of a colored ink layer, such as brown, which provides easy to read information which cannot be copied by copiers or cameras due to the silvery ink (pg. 3 Ln. 13-pg. 4 Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the colored layer taught by Nagahuchi between the metal layer (13; metallic interlayer) and the hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface) in the label taught by Shih et al. in view of Nomula et al. to provide a graphics/text that was easy to read but unable to be copied, thus increasing the security of the label. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize any color, including grey, based upon the desired visual effects of the resultant label. 


Claims 1, 2, 3, 4, 5, 10, 11, 12, 13, 14, 15, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382) in view of Nomula et al. (EP 1595801).
Regarding claims 1, 3, 4 and 5, Baum et al. teaches a multi-ply label comprising a bottom play comprising an adhesive (20) disposed on the first surface of a base layer (18; liner); and a top ply comprising a film layer (30) having a printing layer (22; metallic interlayer) on the inner surface between the film layer (30) and the bottom ply, wherein the film layer (30) further comprising a first printing layer (24; printable top coat) on the outer surface of the film layer (30) and a second printing layer (26) formed on the first printing layer (24; printable top coat) (Figure 2; 0010-0024]).
Baum et al. teaches that the inks used for the printed layer (22; metallic interlayer) that is between the plies can be metallic inks, such as a silver ink ([0022-0023]), however, the reference does not expressly recite that the metallic silver ink is a non-leafing ink. Nomula et al. teaches a label for a composite container, wherein the label is comprised of an inner layer of a paper (32; liner), an adhesive layer (36; adhesive on first surface of liner), a metallic ink layer (34; metallic interlayer) and an outer film layer (34a; film layer) such as polyethylene, polypropylene, polyester, nylon and the like (Figure 3; [0031-0035]). The metallic ink layer (34; metallic interlayer) is preferably comprised of non-leafing ink particles, which tends to sink to the bottom of the ink film and are not susceptible to rubbing off ([0032]). Nomula et al. teaches that the metallic ink particles having a particle size of preferably 10-15 microns (i.e. generally homogenous thickness and can be silver ink pigments ([0032]), and one of ordinary skill 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed layer (22; metallic interlayer) of the label taught by Baum et al. to include the non-leafing metallic ink layer (34; metallic interlayer) to form an ink layer that is not susceptible to rubbing off. 
Regarding claim 2, Baum et al. in view of Nomula et al. teach all the limitations of claim 1 above, and as stated above, Noumula et al. teaches the metallic ink layer (34; metallic interlayer) preferably including a non-leafing ink ([0032]). As stated in the 112, second paragraph above, it is not clear what is meant by “channels” and non-leafing inks are known in the art to inherently not form a cluster at the top of the surface of the metallic ink layer but rather space apart throughout the layer (see 112, second paragraph rejection above). As Nomula et al. teaches the metallic ink layer (34; metallic interlayer) preferably including a non-leafing ink ([0032]), it would inherently form channels, thus meeting the limitations of the claim, until further clarification is provided by the Applicant that proves otherwise. 
Regarding claims 10, 11, 12 and 13, Baum et al. in view of Nomula et al. teach all the limitations of claim 1 above, while it is acknowledged that all of the claimed physical properties recited by dependent claims 10, 11, 12 and 13 are not explicitly recited by the references, however, the references teach all of the claimed features/materials/layers as stated in the rejection of independent claim 1 above, and therefore, the claimed physical properties, i.e. dissipate a static charge (claim 10), surface resistance (claim 11), stiffness (claim 12) and contact angle (claim 13), would 
Regarding claim 14, the limitation “wherein the printable label sheet is laser printed” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Baum et al. in view of Nomula et al. discloses of claim 1 as described above, and Baum et al. further teaches that the printing layers 22, 24 and 26 can be applied using any suitable technique known to those skilled in the art ([0022]).
Regarding claim 15,
Regarding claim 19, Baum et al. teaches a multi-ply label comprising a bottom play comprising an adhesive (20) disposed on the first surface of a base layer (18; liner); and a top ply comprising a film layer (30) having a printing layer (22; metallic interlayer) on the inner surface between the film layer (30) and the bottom ply, wherein the film layer (30) further comprising a first printing layer (24; printable top coat) on the outer surface of the film layer (30) and a second printing layer (26) formed on the first printing layer (24; printable top coat) (Figure 2; 0010-0024]).
Baum et al. teaches that the inks used for the printed layer (22; metallic interlayer) that is between the plies can be metallic inks, such as a silver ink ([0022-0023]), however, the reference does not expressly recite that the metallic silver ink is a non-leafing ink. 
As stated in the 112, second paragraph rejections above, it is not clear what is mean by “non-continuous ink pigments” with respect to the claimed metallic interlayer. The metallic ink layer (34; metallic interlayer) taught by Nomula et al. is comprised of non-leafing ink particles, and is viewed as meeting the limitation until further clarification is provided by the Applicant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed layer (22; metallic interlayer) of the label taught by Baum et al. to include the non-leafing metallic ink layer (34; metallic interlayer) taught by Nomula et al. to form a metallic ink layer that is not susceptible to rubbing off. 
Regarding claim 20, Baum et al. in view of Nomula et al. teach all the limitations of claim 19 above, should a gold appearance be desired, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the metallic ink (34; metallic interlayer) having a gold appearance that is comprised of copper and zinc pigments mixed together taught by Nomula et al. as the printed layer (22; metallic interlayer) taught by Baum et al., which would meet the limitation of “less than 12% aluminum” required by claim 20. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382) in view of Nomula et al. (EP 1595801) and further in view of Shih et al. (US 2003/0099827).
Regarding claim 6, Baum et al. and Nomula et al. teaches all the limitations of claim 1 above, however, the references do not teach a primer layer between the printed layer (22; metallic interlayer) and the facestock layer (30; film layer), such that the primer bonds the printed layer (22; metallic interlayer) to the facestock layer (30; film). 
Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the primer layer taught by Shih et al. between the printed layer (22; metallic interlayer) and the facestock layer (30; film layer) taught by Baum et al. in view of Nomula et al. to increase the adhesion of the layers to one another. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382) in view of Nomula et al. (EP 1595801) and further in view of Nagahuchi (GB 22388755).
Regarding claims 7 and 8, Baum et al. in view of Nomula et al. teach all the limitations of claim 1 above, however, the references do not expressly teach the presence of a grey colored coating layer between the printed layer (22; metallic interlayer) and the adhesive (16). 
Nagahuchi teaches a security paper comprising a silvery ink layer (30) printed in a pattern of grain or mesh on the front surface of a colored ink layer, such as brown, which provides easy to read information which cannot be copied by copiers or cameras due to the silvery ink (pg. 3 Ln. 13-pg. 4 Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the colored layer taught by Nagahuchi between the printed layer (22; metallic interlayer) and the adhesive (16) in the label taught by Baum et al. in view of Nomula et al. to provide a graphics/text that was easy to read but unable to be copied, thus increasing the security of the label. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize any color, including grey, based upon the desired visual effects of the resultant label. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785